UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8166


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RITCHIE JOHN HORVATH, III,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:05-cr-00008-FFF-6)


Submitted:    February 19, 2009            Decided:   February 25, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ritchie John Horvath, III, Appellant Pro Se.       Anthony Paul
Giorno, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ritchie    John    Horvath,      III,    appeals   the   district

court’s orders denying his motion for modification of sentence

under 18 U.S.C. § 3582(c)(2) (2006) and denying reconsideration.

We   have   reviewed   the    record   and    find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See United States v. Horvath, No. 4:05-cr-00008-FFF-6

(W.D. Va. Sept. 2, 2008; Sept. 18, 2008).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                       2